United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
___________

No. 01-2482
___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Erika Boksan,                          *
                                       *
            Appellant.                 *

____________                               Appeals from the United States
                                           District Court for the
No. 01-2484                                Southern District of Iowa
____________

United States of America,              *
                                       *
            Appellee,                  *
      v.                               *
                                       *
Victor Boksan,                         *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: December 11, 2001

                                 Filed: June 11, 2002
                                  ___________
                                   ____________

Before McMILLIAN and MURPHY, Circuit Judges, and BATTEY,1 District Judge.
                          ___________

McMILLIAN, Circuit Judge.

       Victor and Erika Boksan appeal from final judgments entered in the United
States District Court2 for the Southern District of Iowa sentencing each appellant to
twenty-four months in prison based upon their pleas of guilty to conspiracy to
distribute marijuana. See United States v. Boksan, No. Cr. 00-230 (S.D. Iowa June 1,
2001) (judgments). For reversal, Victor and Erika argue that the district court erred
in determining that they were minor participants in the drug conspiracy rather than
minimal participants. For the reasons set forth below, we affirm the judgments of the
district court.

      Jurisdiction was proper in the district court pursuant to 18 U.S.C. § 3231. This
court has jurisdiction pursuant to 18 U.S.C. § 3742(a) (sentencing appeals by
defendants). The notice of appeal was timely filed pursuant to Fed. R. App. P. 4(b).

                                   I. Background

      In September 2000, Warren Babiar offered to pay Erika $5,000 to transport a
U-Haul truck purportedly filled with less than 100 pounds of marijuana from Arizona
to Connecticut. Erika declined to actually drive the truck, but she agreed to find
another driver for Babiar. On October 3, 2000, Erika asked her husband, Victor, to


      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota, sitting by designation.
      2
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.

                                         -2-
help her find a driver for Babiar. That same day, Victor asked Zoran Antunovic if he
would drive the truck. Antunovic agreed.

       On October 4, 2000, Antunovic met with Victor and Erika to discuss the details
of the delivery. In Victor’s presence, Erika gave Antunovic $2,000 for driving the
truck, a map of his driving route, and written instructions on where to deliver the
truck. On October 5, 2000, Erika gave Antunovic an additional $3,000 and told him
to check in twice daily until the delivery was made.

      On October 6, 2000, Antunovic left to pick up the truck and twice called Victor
to check in, as he had been instructed. Antunovic checked in with Victor again on
October 7 and 8, 2000. Erika kept in telephone contact with Babiar two or three
times each day.

      On October 9, 2000, Antunovic called Victor to tell him that the truck had
broken down en route. Victor passed this information along to Erika, who notified
Babiar. After speaking with Erika, Victor instructed Antunovic to get the truck
repaired or put it into storage as soon as possible. For the next two days, Antunovic
stayed in contact with Victor, Victor relayed the information to Erika, and Erika
updated Babiar.

       On October 10, 2000, Antunovic consented to a search of the U-Haul truck by
law enforcement officers who were responding to reports of possible suspicious
activity. The law enforcement officers seized from the truck six refrigerator boxes
filled with a total of 990 pounds (449.06 kilograms) of marijuana and placed
Antunovic under arrest. After Antunovic disclosed to law enforcement that he had
been working for Victor and Erika, the officers taped telephone conversations
between Antunovic and Victor and ultimately arrested Victor and Erika on
October 13, 2000.



                                         -3-
       On October 25, 2000, a federal grand jury indicted Victor and Erika along with
Babiar and Antunovic for conspiracy to distribute more than 100 kilograms of
marijuana. Babiar eventually was convicted at trial. On March 9, 2001,Victor, Erika,
and Antunovic each pleaded guilty to conspiracy to distribute marijuana in violation
of 21 U.S.C. § 841 (b)(1)(A) and (B). Victor objected to his presentence
investigation report – which recommended a two-level reduction for his minor role
– and asked the district court for a four-level reduction for a minimal role in the
offense. Erika also objected to her presentence report – which did not recommend
any reduction for her role in the offense – and asked the district court for “possibly
a two or three point reduction” in her offense level.3

       At the sentencing hearing on June 1, 2001, the district court adopted the factual
findings contained in the presentence investigation report for Victor, concluded that
Victor was a minor participant in the offense, and reduced his offense level by two
levels. See Sentencing Tr. at 15-16. With respect to Erika, the district court made the
following factual findings:

      If you slice things very finely, there may be some slight difference
      between the roles of Erika Boksan and Victor Boksan, but not all that
      much. And certainly another participant in this conspiracy was Mr.
      Babiar, and I think it’s quite clear that, compared to Mr. Babiar, Erika
      Boksan’s role was minor, and I’m going to give her the two-level
      reduction for being a minor participant.

Id. at 13. The district court also ordered three-level reductions for Victor and Erika
for timely acceptance of responsibility, resulting in a total offense level of 21 for each
of them. The district court then granted to Victor and Erika each a downward
departure for substantial assistance to the government, and sentenced each of them


      3
       Erica and Victor were represented by separate counsel at sentencing and on
appeal.

                                           -4-
to twenty-four months imprisonment and three years of supervised release.4 Victor
and Erika now appeal the district court’s findings that they were minor participants
in the offense.

                                     II. Discussion

       U.S.S.G. § 3B1.2 authorizes a sentencing court to reduce the offense level
between two and four levels to reflect the defendant's mitigating role in the offense.
Victor and Erika argue that, because they were involved only once in this drug
enterprise and their only role was to find a driver for the drug delivery, the district
court should have reduced their offense levels by three or four points because their
roles either were minimal or somewhere between minimal and minor. Victor adds
that while he and Erika both were minimally involved in the conspiracy, he
participated to an even lesser extent than Erika, and is therefore even more deserving
of a greater reduction in offense level.

       Whether a defendant qualifies for a reduction for his or her role in the offense
is a question of fact. See United States v. Thurmon, 278 F.3d 790, 792 (8th Cir.
2002). We therefore review the district court's determinations regarding Victor’s and
Erika’s roles in the offense for clear error. See United States v. Snoddy, 139 F.3d
1224 (8th Cir. 1998) (applying clear error standard to district court’s denial on factual
grounds of downward adjustment for role); United States v. McCarthy, 97 F.3d 1562,
1579 (8th Cir. 1996) (same). For the following reasons, we hold that the district court
did not clearly err in sentencing Victor and Erika as minor participants rather than as
minimal participants.


      4
        The district court reduced Antunovic’s offense level by four levels as a
minimal participant and by three levels for timely acceptance of responsibility,
resulting in a total offense level of 19, and sentenced him to eighteen months
imprisonment.

                                          -5-
       A defendant’s eligibility for a reduction for role in the offense is determined
by comparing the defendant’s acts to the acts of the other conspirators. See United
States v. Ramos-Torres, 187 F.3d 909, 915 (8th Cir. 1999). A four-level reduction
for minimal participation, pursuant to U.S.S.G. § 3B1.2 (a), applies to defendants who
are “plainly among the least culpable of those involved in the conduct of a group.”
U.S.S.G. § 3B1.2, cmt. 4. This role reduction for minimal participation was intended
to be used infrequently, and should be reserved for cases where the defendant does
not know or understand the scope of the illegal enterprise or where the defendant’s
involvement was insignificant. See id.; United States v. O’Dell, 204 F.3d 829, 837
(8th Cir. 2000); United States v. Correa, 167 F.3d 414, 416-17 (8th Cir. 1999). In
contrast, a two-level reduction for minor participation in an offense, pursuant to
U.S.S.G. § 3B1.2(b), is appropriate for defendants who are “less culpable than most
other participants, but whose role could not be described as minimal.” U.S.S.G.
§ 3B1.2, cmt. 5. Thus, a defendant who was less involved than other conspirators but
nevertheless understood the scope of the conspiracy and played a central role in the
conspiracy would be eligible for a two-level reduction, not a four-level reduction.
See United States v. White, 241 F.3d 1015, 1024 (8th Cir. 2001) (White). A three-
level reduction is reserved for defendants whose conduct falls between a minor and
a minimal role.

      In the instant case, while Victor and Erika may have understood less about the
scope of the conspiracy than Babiar, who was more actively involved with the
marijuana, misrepresented the quantity of marijuana being delivered, and set the
conspiracy in motion, they certainly knew more than Antunovic. Furthermore, Victor
and Erika worked as a team to recruit Antunovic into the conspiracy. See United
States v. Jankowski, 194 F.3d 878, 882 (8th Cir. 1999) (Jankowski) (affirming
finding of minor participant where defendant knew scope of conspiracy and recruited
another person into conspiracy). Victor and Erika continued to work as a team to
supervise Antunovic, and together provided him with money, a map and instructions
on an ongoing basis. In so doing, Victor and Erika played the central role of

                                         -6-
connecting the more culpable supplier, Babiar, with the less culpable delivery person,
Antunovic. Antunovic, who received a role reduction as a minimal participant, had
no involvement in planning or organizing the trip and no supervisory authority.

       Comparing their level of involvement to that of the other conspirators, it was
appropriate for the district court to sentence Victor and Erika as participants who
were less active in the conspiracy than others but “whose role could not be described
as minimal.” U.S.S.G. § 3B1.2, cmt. 5. We therefore cannot say that the district
court clearly erred in sentencing Victor and Erika as minor participants rather than
as minimal participants. See White, 241 F.3d at 1024; Jankowski, 194 F.3d at 882.

                                   III. Conclusion

      For the aforementioned reasons, we affirm the judgments of the district court.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -7-